DETAILED ACTION
Claims 1-20 are currently presented for examination on 11/24/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                                Response to Arguments
3.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
4.            Following Applicants arguments, the 102 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

5.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 

Applicant arguments
Applicant respectfully disagrees with the conclusion of the Office Action that the claims are directed to an abstract idea under the first part of the Alice inquiry. Applicant submits that the present case is analogous to that of McRO, Inc. v. Bandai Namco Games America, Inc. et all. (Fed. Cir. Sept. 13, 2016). In McRO, the Federal Circuit found that claims directed to software for automatically animating lip synchronization and facial expressions for animated characters did not constitute an abstract idea. The Federal Circuit looked at whether the claims were directed to a rules-based approach that would preempt a broad field of solutions. The Federal Circuit found this was not the case, and that the claimed solution “uses the limited rules in a 
The recited claims similarly provide a set of specific rules for improving the technological result of a conventional industry practice. Particularly, the claims provide a method of designing parts with highly efficient structures that depart from conventional computer aided design (CAD) techniques by “growing” a cell body on a cell-by-cell basis along a growth vector and updating the structure during growth.

Examiner response
Claim 1 does not say if the design is computer aided design(CAD) or computer implemented method. Unlike the claims in McRO that solved the improvement in computer technology by using computer software for the rapid, efficient lip synchronization and manipulation of character facial expressions, the instant application is different than the McRO and thus, the instant claim must be analyzed differently than the McRO even though they both falls into the same computer aided design. Although these claims comprise the computation of mechanical part properties, these computations are not used by the further steps of the method to form part of the solution to a technical problem in a field of technology. The “growing” a cell body on a cell-by-cell basis and updated the structure during growth is merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). Examiner found the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Computer aided design as applicant argues such as generated steps and forming geometry amount to no more than implementing the abstract idea with a generic computerized system. Examiner found computer aided design using generic computer components are performing generic computer functions, and therefore they do not amount to more than the claimed abstractions. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking to another technological environment, applicants claimed embodiments and the embodiments as set forth in the 




Response to 35 USC 102 arguments

6.           Applicant’s arguments regarding the 35 USC 102 rejection have been fully considered but are not persuasive. 

Applicant argument
Applicant respectively submits that Anand discloses a very different design methodology from the present application and as reflected in the presented claims. Anand discloses a topology optimization in which a design space is chosen along with a desired reduction in part volume (for instance, a target to reduce the occupied area of the design space by 90%). Constrained or unconstrained topology optimization may then be performed to design a part by deletions of portions of the design space. See, for example, Figs. 13 and 14 and their accompanying description in paragraphs [0120]-[0121]. During this process a methodology is provided to avoid thin portions of the part. This is described, for example in Figs. 5-8 and their accompanying description in which a void space is evaluated for the thickness of adjacent material. Anand also provides for certain adjustments particular to stereolithography applications.
In contrast, the present application, as reflected in the pending claims, provides for generating a design for a part by generating successive cells from a starting location to a target using a growth vector. 


Examiner response
Anand teaches manufacturing technology that can be deemed as a close match for topology optimization (TO) because of its ability to manufacture complex shapes, obtained from TO, with significant ease. Examiner understand the manufacturing constraint has been developed which restricts the requirement of support structures in the topology optimized designs to a minimum. However, the present invention also talks about the situation where densities have not reached binary value, because of the unrealistic nature of intermediate densities of the elements and it may be impossible to calculate an accurate value of support volume. see para 106-114 and fig 13 -For such cases, the function calculates the support volume by interpolation from the non-binary element densities. Equations 5 and 6 have been developed to mathematically define the support function. For the purpose of this research, positive Z direction may be considered as the build direction(see fig 11). Uniform cubic elements have been used in the topology optimization and positive Z direction may be considered as the build direction. Solid support structures may be used between the part surface and the substrate along a direction opposite to the build direction. For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate. The amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z). The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element. 

Examiner note: Examiner found Anand teaches growth based structure by adding the element (see support column 1104) if necessary in order to fully support an target element 1106 in the position (x, y, z) and positive Z direction as the build direction that represent the growth vector for each element. 



Claim Rejections - 35 USC §101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8 are directed to method or process that falls on one of statutory category.
Claims: 9-16 are directed to system or device that falls on one of statutory category.
Claims: 17-20 are directed to non-transitory computer readable medium that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
generating a mechanical part modeling design space including a first cell, the first cell comprised of a parameterized representation of a physical material property;
determining, for the first cell, fixed location parameters and a first growth vector; 
associating the received target location with the first growth vector; 
generating, along the first growth vector, a second cell, the second cell being positioned between the first cell and the target location; and
generating a third cell positioned between the second cell and the target location.

A person in the ordinary skill of the art can perform the normal design option for the mechanical part using mathematical features, thus the claim is merely solving the mathematical problem of defining the 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of receiving a target location inside the modeling design space. The step of receiving a target location inside the modeling design space is recited at a high level of generality (i.e., as a general means of gathering location data), and amounts to mere data gathering. (See MPEP 2106.05(g)). A method of generating a design for a mechanical part do not add meaningful limitation beyond generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of receiving a target location inside the modeling design space is recited at a high level of generality (i.e., as a general means of gathering location data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Also, a method of generating a design for a mechanical part do not add meaningful limitation beyond generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 1 is not patent eligible.

Claims 2, 10 and 18 further recites wherein the second cell is adjacent to a boundary of the first cell. These limitations is only the description of the cells as identified in claim 1 and does not include any additional elements beyond those considered with respect to claim 1. 
Claims 2, 10 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 2, 10 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 3, 11 and 19 further recites wherein the fixed location parameters include one or more node positions on a cell fabric. These limitations is only the description of the fixed location parameters as identified in claim 1 and does not include any additional elements beyond those considered with respect to claim 1.  Claims 3, 11 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 3, 11 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 12 further recites generating, for the second cell, a growth vector, wherein the growth vector of the second cell extends from the second cell to the target location. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, it falls within the “Mental Process” grouping of abstract ideas. Claims 4 and 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 4 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 5 and 13 further recites wherein the third cell is positioned along the growth vector of the second cell. These limitations is only the description of the third cell position as identified in claim 1 and does not include any additional elements beyond those considered with respect to claim 1. Claims 5 and 13 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 5 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 6 and 14 further recites associating a first set of cell parameter values with the first cell, associating a second set of cell parameter values with the second cell, and associating a third set of cell parameter values with the third cell, wherein the first, second, and third sets of cell parameter values each includes at least one of a value corresponding to a physical material property, a temperature, or an age of the first, second, or third cell, respectively. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claims 6 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 6 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 7 and 15 further recites wherein generating the second cell is further based on a parameter value of the first cell. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claims 7 and 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 7 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 8 and 16 further recites generating a fourth cell based on at least one of a parameter value of the first cell, a parameter value of the second cell, a parameter value of the third cell, or a parameter threshold value. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claims 8 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. Claims 8 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 9 and 17 recites:
generating a mechanical part modeling design space including a first cell, the first cell comprised of a parameterized representation of a physical material property;
determining, for the first cell, fixed location parameters and a first growth vector; 
associating the received target location with the first growth vector; 
generating, along the first growth vector, a second cell, the second cell being positioned between the first cell and the target location; and
generating a third cell positioned between the second cell and the target location.

A person in the ordinary skill of the art can perform the normal design option for the mechanical part using mathematical features, thus the claim is merely solving the mathematical problem of defining the geometry of a mechanical part. Also these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, it falls within the “Mental Process” grouping of abstract ideas. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  The claim invention contains the additional element of storage device and processor in claim 9 and non-transitory computer readable medium in claim 17 which are generic computer components and amount to no more than using generic computer to perform generic computer functions. The claim(s) also recites the additional elements of receiving a target location inside the modeling design space. The step of receiving a target location inside the modeling design space is recited at a high level of generality (i.e., as a general means of gathering location data), and amounts to mere data gathering. (See MPEP 2106.05(g)). A system of generating a design for a mechanical part do not add meaningful limitation beyond generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim as storage device, non-transitory computer readable medium and processor amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is 

Claim 20 recites:  
generating a model of a mechanical part, the model including one or more cells, wherein each cell is comprised of a parameterized representation of a physical material property;
determining, for each cell, a cell-specific parameter value associated with the parameterized representation of the physical material property;
comparing at least one cell-specific parameter value to a threshold parameter value associated with the representation of the physical material property; and
generating at least one additional cell or removing at least one of the one or more cells based on the comparison of the at least one cell-specific parameter value to the threshold parameter value.

A person in the ordinary skill of the art can perform the normal design option for the mechanical part using mathematical features, thus the claim is merely solving the mathematical problem of defining the geometry of a mechanical part. Also these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, it falls within the “Mental Process” grouping of abstract ideas. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  The claim invention contains the additional element of non-transitory computer readable medium which are generic computer components and amount to no more than using generic computer to perform generic computer functions. A system of generating a design for a mechanical part do not add meaningful limitation beyond generally linking the use of the judicial exception to a particular environment or field of use (See MPEP 2106.05 (h)).  The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim as non-transitory computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities is known to the industry. Also, a system of generating a design for a mechanical part do not add meaningful limitation beyond generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05 (h)) which does not provide the inventive concept.  Thus, claim 20 is not patent eligible.



Claim Rejections - 35 USC § 102

9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



10.            Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anand et al., (PUB NO: US  20179372480 A1) , hereinafter Anand.

Regarding claim 1  
Anand teaches a method of generating a design for a mechanical part, (see para 96-This application addresses the manufacturing constraints associated with AM processes and helps combine AM with topology optimization to create optimized AM friendly part designs) the method comprising: 
generating a mechanical part modeling design space including a first cell, the first cell comprised of a parameterized representation of a physical material property;(see para 107-113 and fig 11-Equation 6 helps determine the value of .gamma. for element `i` (.gamma..xyz) based on the values of .gamma. for all of the elements in the support column 1104. The first section within the summation, (1-[tilde over (x)].sub.xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order  If we exclude the term .gamma..sub.xyk and assume that the support column 1104 may be built to the substrate 1102, equation 6 returns the amount of support material column 1104 required from the element `i` 1106 to the substrate 1102. See para 107-109 - Solid support structures may be used between the part surface and the substrate along a direction opposite to the build direction. tilde over (x)].is the physical density variable that defines a corresponding unique distribution of material in the design space. See also 100- The density mapping approach to integrate constraints in topology optimization has been demonstrated with a manufacturing constraint to minimize the thin features in a design.  A positive Z direction may be considered as the build direction. Therefore, the elements of the design space that are at the same Z level may be considered to be within the same layer in FIG. 3, which depicts elements and layers (design layer 1 308, design layer 2 306, design layer 3 304, and design layer 4 302) in a sample design space 300.)

Examiner note: Examiner consider the fig 11 as the design space with the first cell as layer 1102(first cell) and it was represented by the equation 6 denoting parameterized representation of a physical material property. These algorithms or equation helps to identify the critical design features in any part design and assign a score to each part based on the superiority of the design for part buildability.


determining, for the first cell, fixed location parameters and a first growth vector; (see para 111-The second part of the function, i.e., the value of Γxyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106.  Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z))

Examiner note: Examiner consider the first growth vector of element 1102 in the positive Z direction of 1106/1116 see fig 11.  The fixed location parameters is represented by Γxyz. 
receiving a target location inside the modeling design space;(see para 112-113- Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z)) The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element. Equation 6 helps determine the value of .gamma. for element `i` (Γxyz) based on the values of Γ for all of the elements in the support column 1104.)

Examiner note: Examiner consider the target location is the element 1106 in order to calculate the support volume required for an element of interest.

associating the received target location with the first growth vector; (see para 111-113-The second part of the function, i.e., the value of .gamma xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element.)

generating, along the first growth vector, a second cell, the second cell being positioned between the first cell and the target location; (see fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, 

Examiner note: Examiner consider the bottom layer 1108 as the second cell shown in fig 11 as the second cell which was positioned between the first cell 1102 and the target location 1106/1116.
 and

generating a third cell positioned between the second cell and the target location. (see fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. Both these support cases may be taken care of during the calculation of support volume in equation 6.)

Examiner note: Examiner consider the bottom layer 1110 as the third cell shown in fig 11 as which was positioned between the second cell 1108 and the target location 1106/1116.




Regarding claim 2, 10 and 18
Anand further teaches wherein the second cell is adjacent to a boundary of the first cell. (See fig 11 element 1102 and 1108 they are adjacent)

Regarding claim 3, 11 and 19
Anand further teaches wherein the fixed location parameters include one or more node positions on a cell fabric. (See para 13- The processor may further extract nodes representing a surface of the object, each node having a position. See para 229- FIG. 55 shows the comparison 5500 of the original geometry 5502 of Sample Part 1 and the deformed geometry 5504 after the execution of the thermo-mechanical model. The 3D point location co-ordinates of the part nodes defined by ANSYS before and after the simulation may be used as the required input training datasets for the ANN model.)

Regarding claim 4 and 12
Anand further teaches generating, for the second cell, a growth vector, wherein the growth vector of the second cell extends from the second cell to the target location. (see para 111 and fig 11-The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. Both these support cases may be taken care of during the calculation of support volume in equation 6. Also, during the optimization process the densities variables are usually not binary in value and therefore it may not be possible to definitively determine whether the support goes all the way to the substrate or it hits another solid element. Thus, equation 6 may be formulated in such a way where an estimation may be implicitly interpolated. For a system of purely binary element densities, equation 6 returns a number which exactly matches the required support volume.)

Examiner note: Examiner consider the support element 1108 as the second cell extends in the z-direction to the target location 1106/1116. 
Regarding claim 5 and 13
Anand further teaches wherein the third cell is positioned along the growth vector of the second cell. (See para 111-113 and fig 11- element 1110 (third cell) is positioned along the growth vector 1106/1116 of the second cell 1108) 

Regarding claim 6 and 14
Anand further teaches associating a first set of cell parameter values with the first cell, associating a second set of cell parameter values with the second cell, and associating a third set of cell parameter values with the third cell, wherein the first, second, and third sets of cell parameter values each includes at least one of a value corresponding to a physical material property, a temperature, or an age of the first, second, or third cell, respectively. (see para 110-111- For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate. The function can effectively be split into two parts for interpretation. The first part [[tilde over (x)](1-[tilde over (x)].sub.m,i)] is the support requirement factor that calculates a value which signifies how well supported the element… calculates the amount of support required for that. The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. See para 108- ([tilde over (x)]) is the physical density variable that defines a corresponding unique distribution of material in the design space.) 

Regarding claim 7 and 15
Anand further teaches wherein generating the second cell is further based on a parameter value of the first cell. (See para 111-113- equation 6 may be formulated in such a way where an estimation may be implicitly interpolated. For a system of purely binary element densities, equation 6 returns a number  gamma..sub.xyz may be representative of (and ideally, but not necessarily, equal to) the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z). Equation 6 helps determine the value of .gamma. for element `i` (.gamma..sub.xyz) based on the values of .gamma. for all of the elements in the support column 1104.)

Examiner note: Examiner consider the gamma value for all the elements as a parameter values required for first cell for the support of element 1106 which is used to determine the gamma value of the respective element (second cell) in the design space. Gamma for the second cell determines the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z).


Regarding claim 8 and 16
Anand further teaches generating a fourth cell based on at least one of a parameter value of the first cell, a parameter value of the second cell, a parameter value of the third cell, or a parameter threshold value. (see para 111-113- equation 6 may be formulated in such a way where an estimation may be implicitly interpolated. For a system of purely binary element densities, equation 6 returns a number which exactly matches the required support volume. However, for the system of topology optimization with intermediate densities the best estimate may be found based on the interpolation. Because SIMP does push the density variables towards binary values while converging, equation 6 also converges on a value of support volume that closely matches the actual support volume. gamma..sub.xyz may be representative of (and ideally, but not necessarily, equal to) the amount of support volume that  Equation 6 helps determine the value of .gamma. for element `i` (.gamma..sub.xyz) based on the values of .gamma. for all of the elements in the support column 1104. The first section within the summation, (1-[tilde over (x)].sub.xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary)

Examiner note: Gamma is determined for all the elements in the layer (first layer, second layer and third layer) in the design space and it will be determined if that gamma converges on a value of support volume that closely matches the actual support volume. If not it will iterates to another element (fourth cell) until it support an element 1106. 

Regarding claim 9 and 17  
Anand teaches a system of generating a design for a mechanical part, (see para 96-This application addresses the manufacturing constraints associated with AM processes and helps combine AM with topology optimization to create optimized AM friendly part designs) the method comprising:

a data storage device storing instructions for generating a design for a mechanical part; and a processor configured to execute the instructions to perform a method including: (see fig 70 para 258)
generating a mechanical part modeling design space including a first cell, the first cell comprised of a parameterized representation of a physical material property;(see para 108 and 111-113 and fig 11-Equation 6 helps determine the value of .gamma. for element `i` (.gamma..sub.xyz) based on the values of .gamma. for all of the elements in the support column 1104. The first section within the summation, (1-[tilde over (x)].sub.xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. If we exclude the term Solid support structures may be used between the part surface and the substrate along a direction opposite to the build direction. tilde over (x)].is the physical density variable that defines a corresponding unique distribution of material in the design space. See also 100- The density mapping approach to integrate constraints in topology optimization has been demonstrated with a manufacturing constraint to minimize the thin features in a design.  A positive Z direction may be considered as the build direction. Therefore, the elements of the design space that are at the same Z level may be considered to be within the same layer in FIG. 3, which depicts elements and layers (design layer 1 308, design layer 2 306, design layer 3 304, and design layer 4 302) in a sample design space 300.)

Examiner note: Examiner consider the fig 11 as the design space with the first cell as layer 1102 and it was represented by the equation 6 denoting parameterized representation of a physical material property. These algorithms or equation helps to identify the critical design features in any part design and assign a score to each part based on the superiority of the design for part buildability.


determining, for the first cell, fixed location parameters and a first growth vector; (see para 111-The second part of the function, i.e., the value of Γxyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106.  Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z))

Examiner note: Examiner consider the first growth vector of element 1102 in the direction of 1106/1116 see fig 11.  The fixed location parameters is represented by Γxyz. 


receiving a target location inside the modeling design space;(see para 112-113- Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z)) The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element. Equation 6 helps determine the value of .gamma. for element `i` (Γxyz) based on the values of Γ for all of the elements in the support column 1104.)

Examiner note: Examiner consider the target location is the element 1106 in order to calculate the support volume required for an element of interest.

associating the received target location with the first growth vector; (see para 111-113-The second part of the function, i.e., the value of .gammaxyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element.)

generating, along the first growth vector, a second cell, the second cell being positioned between the first cell and the target location; (see fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function 

Examiner note: Examiner consider the bottom layer 1108 as the second cell shown in fig 11 as the second cell which was positioned between the first cell 1102 and the target location 1106/1116.
 and

generating a third cell positioned between the second cell and the target location. (see fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. Both these support cases may be taken care of during the calculation of support volume in equation 6.)

Examiner note: Examiner consider the bottom layer 1110 as the second cell shown in fig 11 as the third cell which was positioned between the second cell 1108 and the target location 1106/1116.



Regarding claim 20
Anand teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of generating a design for a mechanical part,(see para 96 and fig 70-This application addresses the manufacturing constraints associated with AM processes and helps combine AM with topology optimization to create optimized AM friendly part designs)

generating a model of a mechanical part, the model including one or more cells, wherein each cell is comprised of a parameterized representation of a physical material property;(see para 111-113 and fig 11-Equation 6 helps determine the value of .gamma. for element `i` (.gamma..sub.xyz) based on the values of .gamma. for all of the elements in the support column 1104. The first section within the summation, (1-[tilde over (x)].sub.xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. If we exclude the term .gamma..sub.xyk and assume that the support column 1104 may be built to the substrate 1102, equation 6 returns the amount of support material column 1104 required from the element `i` 1106 to the substrate 1102. See para 107-108 - Solid support structures may be used between the part surface and the substrate along a direction opposite to the build direction. tilde over (x)].is the physical density variable that defines a corresponding unique distribution of material in the design space. See also 98-110- the design parameter in the form of a function of element densities 200 and to use this function within the optimization model of topology optimization. The density mapping approach to integrate constraints in topology optimization has been demonstrated with a manufacturing constraint to minimize the thin features in a design. Therefore, the elements of the design space that are at the same Z level may be considered to be within the same layer in FIG. 3, which depicts elements and layers (design layer 1 308, design layer 2 306, design layer 3 304, and design layer 4 302) in a sample design space 300.)

Examiner note: Examiner consider the fig 11 as the design space with the support column 1104 consists of several cells and it was represented by the equation 6 denoting parameterized representation of a physical material property. These algorithms or equation helps to identify the critical design features in any part design and assign a score to each part based on the superiority of the design for part buildability. The equation used to generate the optimization model.

determining, for each cell, a cell-specific parameter value associated with the parameterized representation of the physical material property; (see para 112-113- gamma..sub.xyz may be representative of (and ideally, but not necessarily, equal to) the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z). Equation 6 helps determine the value of .gamma. for element `i` (.gamma..sub.xyz) based on the values of .gamma. for all of the elements in the support column 1104. The summation sequentially iterates through all the elements in the column below the element `i` 1106, starting from the lowest element. The first section within the summation, (1-[tilde over (x)].sub.xyk), is the multiplication of the complement of element density and the volume of the element 1106. Equation 6 returns the amount of support material column 1104 required from the element `i` 1106 to the substrate 1102.  This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. The iterative calculation of support volume works upward from the bottom element of the support column 1104 toward the element at (x, y, z))

Examiner note: Examiner consider the gamma value for each cell associated with the parameterized representation of the physical material property. Gamma value represents the amount of support material required for the support column 1104 for each cell. 

comparing at least one cell-specific parameter value to a threshold parameter value associated with the representation of the physical material property; (see para 111-for the system of topology optimization with intermediate densities the best estimate may be found based on the interpolation. Because SIMP does push the density variables towards binary values while converging, equation 6 also converges on a value of support volume that closely matches the actual support volume.)

Examiner note: The actual support volume is the threshold value and equation 6 determines cell specific parameter value determined by support volume as gamma value which are closely matched.

and
generating at least one additional cell or removing at least one of the one or more cells based on the comparison of the at least one cell-specific parameter value to the threshold parameter value.(see para 107- Uniform cubic elements have been used in the topology optimization and positive Z direction may be considered as the build direction. Many different support structure generation algorithms may be available for placing optimum supports with maximum removability. Solid support structures may be used between the part surface and the substrate along a direction opposite to the build direction. See also para110-113-For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. The first section within the summation, (1-[tilde over (x)].sub.xyk), is  Equation 6 may be formulated in such a way where an estimation may be implicitly interpolated. For a system of purely binary element densities, equation 6 returns a number which exactly matches the required support volume.)

Examiner note: Based on the comparison with the actual support volume, equation 6 is converges to the actual support volume 1104. The support volume is done by adding or removing cell (layer or element 1106…1116 as seen in fig 11) as necessary based on equation 6 topology optimization.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.           Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180075184 Deslandes et al.
Discussing a computer-implemented method for designing a mechanical part, the method comprising: providing a subset of a finite element mesh (FEM), the subset of the FEM representing the mechanical part; and determining a representation of a skeleton of the mechanical part based on the subset of the FEM, the skeleton having branches and branch junctions, each branch junction joining respective branches. This improves the designing of a mechanical part.

12.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                  /BORIS GORNEY/                                                                          Supervisory Patent Examiner, Art Unit 2147